         Case 1:12-cv-08466-VM Document 272 Filed 04/29/21 Page 1 of 3



                         UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK


                                                             :
SECURITIES AND EXCHANGE COMMISSION,                          :
                                                             :
                                      Plaintiff,             :
                                                             :
               -against-                                     :       12 Civ. 8466 (VM)
                                                             :
CR INTRINSIC INVESTORS, LLC,                                 :
MATHEW MARTOMA,                                              :
 and                                                         :
DR. SIDNEY GILMAN,                                           :
                                                             :
                                      Defendants, and        :
                                                             :
CR INTRINSIC INVESTMENTS, LLC,                               :
S.A.C. CAPITAL ADVISORS, LLC,                                :
S.A.C. CAPITAL ASSOCIATES, LLC,                              :
S.A.C. INTERNATIONAL EQUITIES, LLC,                          :
 and                                                         :
S.A.C. SELECT FUND, LLC,                                     :
                                                             :
                                      Relief Defendants.     :
                                                             :

                             ORDER TO DISBURSE FUNDS TO
                                PAY TAX LIABILITIES

       The Court, having reviewed the Securities and Exchange Commission’s Motion to

Disburse Funds to Pay Tax Liabilities, and the supporting Declaration of Jude P.

Damasco In Support of Request to Make Tax Payment (the “Declaration”), and for good

cause shown,

IT IS HEREBY ORDERED:

   1. The Clerk of the Court shall issue a check from the Court’s account maintained under the

       case name designation “SEC v. CR Intrinsic Investors, LLC, et al.” for the amount of

       $3,000.00, payable to “Miller Kaplan Arase LLP SEC Trust Account,” for the

       payment of the federal estimated tax liabilities for the first quarter of 2021, as provided

       in the Declaration.
           Case 1:12-cv-08466-VM Document 272 Filed 04/29/21 Page 2 of 3



         The check shall contain the notation: SEC v. CR Intrinsic Investors, LLC, et al.,

         and the Employer Identification Number XX-XXX6575.

   2. The Clerk shall send the check by U.S. mail to:

                Miller Kaplan Arase LLP
                275 Battery Street
                Suite 1800
                San Francisco, CA 94111

         The Commission’s counsel shall provide the Clerk of the Court with the necessary

         shipping information and the SEC’s billing number;




Dated:
                                                    UNITED STATES DISTRICT JUDGE
Case 1:12-cv-08466-VM Document 272 Filed 04/29/21 Page 3 of 3




                              2
